Title: To Thomas Jefferson from Heinrich Gerlach, 29 April 1781
From: Gerlach, Heinrich
To: Jefferson, Thomas



Sir
on Board Flag of Truce Genl. Riedesel Hampton Road 29 April 1781.

I have been Waiting with grate anxiety to receive Your Excellency answer to my Letter of the 27th. March last, which Your Excellency was pleasd to inform me You had forwarded to Congress for their Determination.
I beg leave to Inform Your Excellency I am verry desirous to get the Bussiness of the Flag of Truce Settled as soon as possible, and to propose if it can be done without any Trouble to His Excellency, or the executive Power of Virginia permission to go from this Place with the Flag of Truce to the Head of Chysapeak Bay, or to the nearest Place which His Excellency thinks proper and there wait the Determination of Congress, and that His Excellency will be pleasd to give Directions to render me everry propre Assistence and to prevent all possible Delay’s.
I have the Honor to by Sir Your Excellency Most Obedient and most Humble Servant,

H Gerlach Capitaine

